Citation Nr: 1740505	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO. 14-08 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for traumatic brain injury (TBI).

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.

4. Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5. Entitlement to special monthly compensation (SMC).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and J.Q.


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2017, the Veteran and his wife provided testimony in a videoconference hearing before the undersigned Veterans Law Judge who noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a disability rating in excess of 30 percent for PTSD and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not experience a TBI in service.

2. The Veteran did not have tinnitus during service or within one year of separation from service. 

3. The Veteran's current tinnitus is not related to his military service.

4. The Veteran was not exposed to herbicide agents during his military service. 

5. The Veteran did not have prostate cancer during service or within one year of separation from service. 

6. The Veteran's prostate cancer is not related to his military service, to include exposure to herbicide agents.

CONCLUSIONS OF LAW

1. The criteria for service connection for TBI have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for service connection for prostate cancer, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the Veteran's service treatment records are fire-related. A formal finding was made by VA in June 2010 that all efforts to obtain the records have been exhausted and further attempts would be futile; therefore the records are not available. Further, a PIES attempt for service personnel records was made in June 2011 and was returned with a negative response indicating that the record is fire-related and the information requested cannot be reconstructed. Under such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. Pruitt v. Derwinski, 2 Vet. App.  83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis of the claims is undertaken with this duty in mind. The cited case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant. Russo v. Brown, 9 Vet. App. 46 (1996).

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Tinnitus (organic disease of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established for tinnitus and based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Traumatic Brain Injury

The Veteran contends that he experienced a traumatic brain injury (TBI) while in service. Specifically, during the May 2017 Board hearing, the Veteran asserted that while in combat he was escaping from a "pretty bad situation," fell, and hit his head. The Veteran stated that he "might have been [out] for a few minutes" but then was running again. He stated that the fall caused a scar on his ear and sought medical attention but was sent back to combat after. He contended that he has had a lot of problems with dizziness and was diagnosed with traumatic brain injury at Huntsville Hospital. 

In a March 2014 substantive appeal (VA Form 9), the Veteran asserted that he was knocked unconscious during a battle in Korea. The Veteran stated that he remembered trying to run and crawl to safety, and when he got up he stumbled, fell, and must have hit his head on something. The Veteran elaborated that when he regained consciousness, his squad was nowhere around him and soldiers from another squad went by him. He stated that it was serious fighting and running that day to get back to the line and entrenchment for protection. 

As the Veteran's service treatment records are fire-related, the Board has thoroughly reviewed the Veteran's medical records to substantiate his claim and found inconsistency in the Veteran's statements; therefore the preponderance of the evidence is against a showing that a TBI was incurred in service. The Veteran denied combat wounds and intense fear and did not provide any specific details regarding his combat experience during medical treatment. For example, in a January 2011 VA examination for posttraumatic stress disorder (PTSD), the Veteran denied that he sustained any combat wounds but reported leg swelling. When asked to describe a PTSD stressor event that he found particularly traumatic, the Veteran vaguely stated "combat experience." Further, the Veteran denied intense fear and said that he always felt there was a way out. In the examination report, the examiner noted that the Veteran was not injured when asked for the health-care facilities where trauma-related injuries were treated. The examiner also noted that the Veteran was initially unable to report any traumatic events in service and then later endorsed being involved in firefights and said "anytime people are killed it is going to bother you." The Veteran noted that people were injured/killed during firefights, but the examiner was unable to obtain much detail from the Veteran regarding his experiences, except that one fellow Veteran had the name Harmony. In a May 2012 VA medical record, the Veteran reported that he was a machine gun loader, that he saw a great deal of death, and lost comrades. In an August 2014 VA medical record, the Veteran claimed that his PTSD was worse and the psychiatrist indicated that the Veteran did not describe particularly traumatic events to her. She noted that the Veteran reported receiving incoming fire and feeling for dead bodies in the water as they crossed the river.

While the Veteran testified that he experienced dizziness post service during the May 2017 Board hearing, he denied any significant neurological symptoms and his head was normocephalic and atraumatic in August 2010, December 2010, and April 2011 private medical records. In a March 2013 VA examination for PTSD, the examiner indicated that the Veteran did not have a diagnosis of TBI. 

An October 2011 VA medical record from the Huntsville Clinic indicates that the Veteran had minor problems with pressure like headaches in the right temple area and described wavy vision when he put on his glasses first thing in the morning. The VA physician stated that he believed most of this may be related to the Veteran's blood sugar being high and advised him to be careful with glasses with high blood sugar as it will result in the glasses not fitting when blood sugar is brought down under control. There is no indication of any diagnosis of a TBI at the Huntsville VA. An April 2010 private medical record reflects that the Veteran experienced a cerebrovascular accident at that time. The records show that after not showing up to work, the police was called and broke into the Veteran's house where they found him on the floor. A series of brain studies were performed, which essentially revealed brain changes consistent with hypertensive encephalopathy. 

In sum, the Veteran was not diagnosed with a TBI in service, and events post service, including complaints of "pressure like headaches," and the cerebrovascular accident was attributable to a cause other than a TBI (hypertensive encephalopathy). In March 2013 a VA examiner indicated that the Veteran did not have a diagnosis of TBI. The Veteran has offered testimony in May 2017; however the Board finds minimal value in his testimony as it is inconsistent with his statements in medical records described above. The Veteran denied combat wounds and intense fear and did not provide any specific details regarding his combat experience during medical treatment, which weighs againist the Veteran's allegation of having sustained a TBI in service.

The preponderance of the evidence is against the claim of service connection for TBI, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Tinnitus

The Veteran contends that service connection for tinnitus is warranted because it was incurred in-service or was a result of service.

The Veteran has tinnitus, also known as ringing in the ears. During the May 2017 Board hearing, the Veteran testified that he has ringing in his ears. There is no medical test for tinnitus; thus, evidence of tinnitus symptoms is highly subjective. Tinnitus is a condition capable of lay observation and diagnosis; therefore, the Veteran is competent to report that he has tinnitus. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). Accordingly, the first element of service connection is met. 

The Veteran was exposed to in-service acoustic trauma. The Veteran's Report of Separation from the Armed Forces (DD-214) indicates that his Military Occupational Specialty (MOS) in the Army was ammo chief. The Veteran testified during the May 2017 hearing that during the Korean War he was a gunner and that he did not wear hearing protection each time he was around weapon fire. The Veteran asserted that following weapon fire there was a point in time that his ears were ringing and that he currently still had the ringing in his ears sometimes.

While the Veteran has a current tinnitus disability and was exposed to in-service acoustic trauma, the Board finds that the preponderance of the evidence is against a link, or nexus, between the two. The evidence does not support a finding that the Veteran's current tinnitus disability was incurred coincident with active service and had been continuous since his May 1955 service separation. The Veteran has repeatedly denied tinnitus or ear trouble prior to the May 2017 Board hearing. For example, in August 2010, December 2010, and April 2011 private medical records, the Veteran denied any significant ear symptoms. In a VA audiological examination performed in December 2010, the Veteran specifically denied tinnitus. Further, the Veteran reported military noise exposure from gunfire with the use of ear protection and subsequent occupational noise exposure for six to seven years at the Tennessee Valley Authority and three decades working on the railroad with use of ear protection some of the time. The VA examiner, an audiologist, stated that the Veteran denied tinnitus therefore it is not caused by or the result of noise exposure in the military. The Veteran also denied tinnitus in an August 2014 VA medical record.

The probative value of the Veteran's May 2017 testimony regarding tinnitus is diminished as it is inconsistent with his prior statements documented in contemporaneous medical records. The December 2010 VA examination report indicates that the Veteran specifically stated that he used ear protection "some of the time" while working on the railroad but did not qualify his use of ear protection when he discussed military noise exposure from gunfire, as he indicated that he used ear protection. Moreover, the Veteran details possible intervening causes of his current tinnitus including occupational exposure from six to seven years working at the Tennessee Valley Authority and three decades working on the railroad. The VA examiner indicated the Veteran was exposed to significant noise in occupation that may have contributed to impaired hearing. The Board accords more probative value to the clinical findings in the medical records and the December 2010 VA examination report.

The Veteran has attempted to establish a nexus through his own lay assertions that his tinnitus is related to his in-service exposure to noise hazards; however, the Board finds that the Veteran's allegations of chronic tinnitus since in-service noise to exposure to be contradicted by his prior statements, where she specifically denied tinnitus, and reported other noise exposure. The Board has considered objective medical evidence which showed that he did not have tinnitus until decades after service. 

The preponderance of the evidence is against the claim of service connection for tinnitus, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Prostate Cancer

The Veteran contends that service connection for prostate cancer is warranted because it was a result of service, to include exposure to herbicides while serving in Korea.

The Veteran was first diagnosed with prostate cancer in a July 2012 private medical record. During the May 2017 Board hearing, the Veteran testified that he had "not exactly" spoken to his doctor about the cause of his prostate cancer. The Veteran's wife asserted that she conducted research and found that the VA recognized Agent Orange was sprayed in the Demilitarized Zone (DMZ) in Korea from 1968 to 1971. She also contended that a google search of "prostate cancer during the Korean War" showed that herbicides were used during the time of the Veteran's service in about 1955 to 1956.

Officially, the Department of Defense (DOD) has determined that herbicide agents were used from April 1968 through July 1969 in or near the DMZ in Korea to defoliate the fields of fire between the front line defensive positions and the south barrier fence. A final rule, with an effective date of February 24, 2011, amends the regulations to allow for a presumption that Veterans who served in a unit that, as determined by DOD, operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during the period between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that a Veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6)(iv); See 76 Fed. Reg. 4245-50 (Jan. 25, 2011).

The Board notes that the Veteran's service ended in May 1955 which is more than a decade before the presumptive period of exposure to herbicide agents for veterans serving in a unit that operated in or near the Korean DMZ began therefore such presumption does not apply. See 38 C.F.R. § 3.307(a)(6)(iv). 

Despite the above, the United Stated Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994). Therefore, the Board must not only determine whether a veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in the Korean DMZ, but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d). This determination may include actual exposure to herbicides as opposed to presumed exposure. 

The preponderance of the evidence is against a finding that the Veteran was directly exposed to herbicides in service. During the May 2017 Board hearing, the Veteran testified that he believed he was exposed to "chemicals or herbicides of some kind." The Veteran was asked if he noticed dead foliage that had been sprayed and was dying or clouds or mist in the air that he went through. The Veteran responded "we had clouds" and that "we just thought it's something off the gun." In an August 2016 substantive appeal (VA Form 9), the Veteran contended that Vietnam Veterans with boots on the ground have been awarded service connection for prostate cancer due to exposure to herbicides and that he should be service-connected for his prostate cancer. He added that VA fact sheet stated U.S. military facilities have been sprayed with herbicides as far back as the 1950's. Further, he contended that he was exposed to toxins and hazards including explosive residue from ammunition stored in bunkers underground, firing of guns, storage and cleaning of guns, and backfire from gun dust residue (smoke) and worn off paint from guns.

The record, including the Veteran's form DD-214, does not indicate that the Veteran served in or visited Vietnam during his service and thus the fact that Vietnam Veteran's with boots on the ground are entitled to a presumptive service connection due to exposure to herbicide agents is not applicable to his claim. Apart from the Veteran's contentions, the claims file does not contain any evidence indicating that the Veteran was directly exposed to any herbicides. While he is competent to describe the chemicals that he was in contact with, the conclusion that the chemicals must be herbicides is entirely speculative, with no objective credible affirmative evidence supporting the statements. The Veteran is competent to report his duties while in service, but the Board is not required to accept a veteran's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). Therefore, the Board finds that the Veteran was not directly exposed to herbicides while in service.

Nevertheless, the Board has reviewed the Veteran's medical records for any indication that his prostate cancer could have been caused by or was a result of active duty service. Medical records reflect that the Veteran had been diagnosed and treated for prostate cancer; however, there is no opinion on etiology. While the Veteran is competent to report that he was exposed to residue from ammunition and guns including dust, smoke, and worn off paint while in service, he has not proffered any evidence that such exposure is the cause of his prostate cancer. It should be noted that multiple VA medical records, including a September 2010 record, reflects a family history of prostate cancer including the Veteran's brother. The Veteran is not competent to offer opinions as to the etiology of his prostate cancer. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Prostate cancer requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service. The Board has considered objective medical evidence which showed that he did not have prostate cancer until decades after service. 
The preponderance of the evidence is against the claim of service connection for prostate cancer, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for TBI is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, is denied.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claim of entitlement to an increased initial disability rating for PTSD.

The Veteran contends that his PTSD is worse than the disability ratings currently assigned. The Veteran was last afforded a VA examination in March 2013 in order to establish the severity of his PTSD. During the May 2017 Board hearing, the Veteran testified his PTSD has increased in severity since his last VA examination. He reported problems sleeping, dreams of his service time in Korea, avoiding large crowds, being quick to anger, anxiety, nervousness, and fidgeting. Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his PTSD. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

SMC is payable under 38 U.S.C.A. § 1114(l) if, as a result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2016). A VA examination will assess the current severity of the Veteran's service-connected PTSD and will therefore be pertinent to the Veteran's SMC claim. As determination with respect to the increased rating claim for PTSD may have an impact upon consideration of entitlement to SMC, the Board finds that these issues are inextricably intertwined. The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer the claim on appeal pending the adjudication of the inextricably intertwined claim. See Harris v. Derwinski, 1 Vet. App. 180 (1991). As such, Board consideration of the merits of the Veteran's SMC claim is deferred pending a VA examination for the Veteran's increased rating claim for PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected PTSD. 

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination. The examiner should identify and describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's PTSD.

2. After the above is complete, readjudicate the Veteran's claims for a higher evaluation for PTSD and entitlement to SMC. If any claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


